Order entered February 11, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01365-CV

RESIDENTIAL STRATEGIES, INC. AND EDWARD (TED) L. WILSON, JR., Appellants

                                               V.

                             MEGATEL HOMES, LLC, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-19-08767

                                           ORDER
       This is an interlocutory appeal from an order denying, in part, and granting, in part,

appellants’ motion to dismiss the underlying suit pursuant to the Texas Citizens’ Participation

Act (TCPA). Before the Court are (1) appellants’ motion to dismiss appellee’s cross-appeal,

which challenges that portion of the trial court’s order granting appellants’ motion to dismiss

under the TCPA; (2) appellants’ motion for extension of time to file their brief; and, (3) the

parties’ joint motion to abate the appeal. We rule as follows.

       We DENY the motion to abate. See In re Geomet Recycling LLC, 578 S.W.3d 82 (Tex.

2019). The appeal will proceed on the record as filed.

       We DENY the motion to dismiss the cross-appeal. See D Magazine Partners, L.P. v.

Rosenthal, 529 S.W.3d 429, 441 (Tex. 2017).
       We GRANT the extension motion and ORDER appellants to file their opening brief no

later than March 2, 2020.




                                               /s/    BILL WHITEHILL
                                                      JUSTICE